Citation Nr: 0312326	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  97-33 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a 
neuropsychiatric disability.

(The issue of entitlement to service connection for a 
neuropsychiatric disability will be the subject of a later 
decision by the Board.)


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Lu Zhou, Law Clerk




INTRODUCTION

The veteran served on active duty from May 1976 to May 1980.  

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a September 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

As a result of the below decision, the Board is undertaking 
additional development on the issue of entitlement to service 
connection for a neuropsychiatric disability pursuant to 
authority in VAOPGCPREC 1-2003 (May 21, 2003) on the impact 
of Disabled American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).
 

FINDINGS OF FACT

1.  In September 1994, the RO denied service connection for a 
neuropsychiatric condition.  By a September 1994 letter, the 
veteran was notified of this decision and his procedural and 
appellate rights but did not appeal.

2.  The additional evidence submitted since the September 
1994 decision, is new, relevant, and directly relates to the 
claim of service connection for the neuropsychiatric 
condition.


CONCLUSIONS OF LAW

1.  The September 1994 decision denying service connection 
for neuropsychiatric disability is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302(a), 20.1103 
(2002).

2.  Evidence submitted subsequent to September 1994 regarding 
service connection for neuropsychiatric disability is new and 
material, and the claim is reopened.   38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2002).  However, 
if new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  The United States 
Court of Appeals for Veterans Claims (CAVC) has held that, 
when determining whether additional evidence is new and 
material, the VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  Specifically, under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary 
to substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001 and are therefore not 
applicable in this case as the veteran's claim to reopen was 
filed before August 29, 2001.  

The Board is under a legal duty in these situations to first 
determine if there is new and material evidence to reopen 
the claim, regardless of what the RO may have determined in 
this regard.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

In September 1994, the RO denied service connection for a 
neuropsychiatric disability on the basis that there is no 
evidence of a chronic neuropsychiatric condition.  The 
veteran was notified of this decision and his procedural and 
appellate rights by a September 1994 letter.  The veteran did 
not file a notice of disagreement.  

In an August 1996 rating decision, the RO determined that new 
and material evidence adequate to reopen the claim for 
service connection of loss of right testicle with an 
associated neuropsychistric condition had not been submitted.  
The veteran was notified of this decision and his procedural 
and appellate rights in a September 1996 letter.  The veteran 
submitted a notice of disagreement in September 1997.  The RO 
issued a statement of the case and the veteran filed a timely 
appeal.  Subsequently in June 1998, the RO granted service 
connection for atrophy of the right testicle.  However, in an 
October 1998 supplemental statement of the case, the RO 
determined that there was no new and material evidence to 
reopen the veteran's claim for service connection for a 
neuropsychiatric condition.  

In December 1999, the veteran notified the RO of his wish to 
continue his claim for a neuropsychiatric condition.  In 
February 2000, the RO denied the service connection claim for 
neuropsychiatric condition on the basis that this condition 
neither occurred in nor was caused by service.  The veteran 
submitted a notice of disagreement in February 2000.  In 
September 2000, the Board remanded the veteran's appeal to 
the RO for development.  In an October 2002 supplemental 
statement of the case, the RO continued to determine that new 
and material evidence adequate to reopen claim for 
neuropsychiatric disability had not been submitted.

The Board has reviewed the evidence received into the record 
since the September 1994 RO denial and finds that new and 
material evidence has been received to reopen the claim of 
service connection for neuropsychiatric disorder.   
Specifically, evidence received since the September 1994 
decision includes VA medical records showing various 
neuropsychiatric diagnoses to include anxiety disorder and an 
October 2002 General Personality Evaluation from the 
Neuropsychiatric Institute noted that the veteran sustained a 
posttraumatic stress disorder.  The Board concludes that this 
evidence is both new and material, and serves to reopen the 
claim.  38 C.F.R. § 3.156(a).

However, upon further review, the Board finds that additional 
development is required.  Thus, following the reopening of 
this issue, the issue of entitlement to service connection 
for a neuropsychiatric disability is under development by the 
Board.


ORDER

The veteran's claim for service connection for a 
neuropsychiatric disability is reopened.




	                        
____________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

